DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed October 14, 2020 have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eunhee Park (Reg. 42976) on December 30, 2020.

The application has been amended as follows: 
	Claim 3,(Currently Amended) The method according to claim 2, further comprising coupling light into the resonator so as to confine light in each of said cavities, on the one hand, between the mirrors and perpendicularly to said reference plane, and on the other hand, laterally, in-plane with said 
	Claim 12,(Currently Amended) The method according to claim 11, wherein at least one of the mirrors comprises a curved interface with the active material, 

ALLOWANCE
Applicant’s arguments see pages 7-9, filed October 14, 2020, with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are now allowed.

	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable for reasons set forth on page numbered 7-9 of the Remarks by Applicant filed on October 14, 2020.
The closest prior art by Ding et al. et al. (20110026090 A1) teaches an optical apparatus comprising:
	two parallel mirrors having an active material extending between the mirrors, whereby a plane of the active material is parallel to said reference plane, so as to form an optical resonator, and 
	a light emitting device, 
	wherein 
	said material, forming a cavity  in which light can be laterally confined, in-plane with said average plane, in addition to being confined between the mirrors, along 
	the light-emitting device  is configured to couple light into the resonator, so as to confine light in each of said cavities, on the one hand, between the mirrors and perpendicularly to said reference plane, and on the other hand, laterally, in-plane with said plane. 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 15 and 1 with the allowable feature being; “after having energized the active material to obtain said cavities: energizing the active material again to erase one or more of the previously formed cavities. .”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.P/           Examiner, Art Unit 2872                                                                                                                                                                                             
/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             
December 30, 2020

/Joseph P Martinez/           Primary Examiner, Art Unit 2872